Case 18-13560-BFK        Doc 16   Filed 11/02/18 Entered 11/02/18 14:08:25            Desc Main
                                  Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                             EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

     In the Matter of:
                                                  Chapter 13
     BEN POURBABAI                                18-13560-BFK


                           Debtor

            TRUSTEE’S RESPONSE TO MOTION FOR RELIEF FROM THE
                            AUTOMATIC STAY

            Thomas P. Gorman, Trustee, responds to Motion for Relief from the Automatic
     Stay by stating he has no opposition to relief from stay being lifted for the limited
     purpose of Debtor pursuing his appeal rights.



     _November 2, 2018________                           _/s/ Thomas P. Gorman ________
     Dated                                               Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB #26421



                                  CERTIFICATE OF SERVICE
     I hereby certify that I have this 2nd day of November, 2018 mailed a true copy of the
     foregoing Response to the following parties.

     Ben Pourbabai                                Fenlene H. Edrington, Esq.
     Chapter 13 Debtor                            Counsel for Debtor
     9896 Sunnybrook Dr.                          Moreton and Edrington, PLC
     Great Falls, VA 22066                        297 Herndon Parkway, Suite 302
                                                  Herndon, VA 20170

                                                         ___/s/ Thomas P. Gorman ______
                                                         Thomas P. Gorman
